Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
In light of the amendments to the claims and the accompanying remarks, the double patenting rejection is hereby withdrawn. 

Allowable Subject Matter
Claims 1, 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 3-5, and in the context of the claims, there is no teaching or suggestion in the art of record for use of a steering wheel angle detector and a driving lane detector which determines  that a vehicle has changed lanes in a case where the road is curved based on map data, and a steering angle equal to or great than an angle corresponding to a curvature of the road is detected and the driving lane detector detects the driving lane again after elapse of a predetermined period where neither the parallel running vehicle nor the oncoming vehicle has been detected and the driving lane detector further detects the driving lane again in respond to the steering wheel angle detector determining that the vehicle has switched lanes during the predetermined period.  
With regard to claims 6 and 7, and in the context of the claims, there is no teaching or suggestion in the art of record for the driving lane detector detecting  responsive to determining that an object exists on an adjacent lane and another object exists on a lane adjacent to the adjacent lane based on a distance and direction from the vehicle to the objects, and that the object that is ruining on the adjacent lane is a parallel running vehicle and the another object is an oncoming vehicle whereby the driving lane of the vehicle is on an outermost lane of a road having two lands on each side, wherein the driving lane detector further detects that objects exit on an adjacent lane and on a lane that is two lanes away from the adjacent lane based on the distance and direction from the vehicle to the object and the distance and direction from the vehicle to the second object, and that the object in an adjacent lane is a parallel running vehicle and the other object two lanes away is an oncoming vehicle based on the movement direction wherein the driving lane of the vehicle is on an outermost lane of a road having two lanes on each side.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).	.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK MCGUE whose telephone number is (571)270-5987.  The examiner can normally be reached on Monday - Friday, 6:00am to 2:30pm, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J MCGUE/           Primary Examiner, Art Unit 3648